Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 21, 2012 and effective as of the Third Amendment Effective Date (as
hereinafter defined), is made and entered into by and among ISLE OF CAPRI
CASINOS, INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
(together with Borrower, the “Loan Parties”), the Requisite Lenders party hereto
(or that have separately consented to this Amendment), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as one of the Requisite Lenders, Issuing
Bank, Swing Line Lender and as the Administrative Agent.

 

RECITALS

 

A.                                    Borrower is a party to that certain Credit
Agreement dated as of July 26, 2007, as amended by the First Amendment to Credit
Agreement, dated as of February 17, 2010, and by the Second Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of March 25, 2011 (as
amended and in effect immediately before giving affect to this Amendment, the
“Existing Credit Agreement,” and as amended by this Amendment and as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Borrower, Administrative Agent, and
the lenders party thereto from time to time.

 

B.                                    Borrower has requested that the Requisite
Lenders agree to amend the Existing Credit Agreement in the manner set forth in
Section 2 herein, subject to, and in accordance with, the terms and conditions
set forth herein.

 

C.                                    The Requisite Lenders are willing to agree
to enter into this Amendment, subject to the conditions and on the terms set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Requisite Lenders, Administrative
Agent and the Loan Parties agree as follows:

 

1.                                      DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Existing Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall apply to this Amendment.

 

2.                                      AMENDMENTS TO CREDIT AGREEMENT.

 

2.1                               Definitions.  With effect as of the Third
Amendment Effective Date, the definition of “Consolidated EBITDA” in Section 1.1
of the Existing Credit Agreement is hereby amended by (i) adding the words “or
line of business” between the words “Person” and “acquired” in clause (x) in the
proviso to such definition; (ii) deleting the word “and” appearing immediately
before clause (y) in the proviso to such definition and replacing it with “,”
and (iii) adding the following at the end of such definition:

 

--------------------------------------------------------------------------------


 

“and (z) for any Restricted Subsidiary which is a new Restricted Subsidiary
without any historical operations (such as a “greenfield” project), until the
date which is four full consecutive Fiscal Quarters after the first date such
Restricted Subsidiary began its operations (which for any Gaming Facility shall
mean the date it was first open to the public) (the “Initial Operation Date”),
the Consolidated EBITDA of such Restricted Subsidiary for each relevant period
shall be calculated as follows: (A) if the relevant date of calculation is less
than two full calendar months after such Restricted Subsidiary’s Initial
Operation Date, the Consolidated EBITDA of such Restricted Subsidiary shall be
deemed to be such Restricted Subsidiary’s actual Consolidated EBITDA for the
period beginning on such Initial Operation Date and ending on such date of
calculation; and (B) if the relevant date of calculation is no less than two
full calendar months after such Restricted Subsidiary’s Initial Operation Date,
the Consolidated EBITDA of such Restricted Subsidiary shall be deemed to be
equal to the product of (1) such Restricted Subsidiary’s Consolidated EBITDA for
the period beginning on such Initial Operation Date and ending on such date of
calculation multiplied by (2) a fraction, the numerator of which is the number
of days in the Fiscal Year that includes such date of calculation and the
denominator of which is the number of days in such period; provided that (I) for
the avoidance of doubt, the provisions of this clause (z) shall not apply from
and after the date which is four full consecutive Fiscal Quarters after such
Restricted Subsidiary’s Initial Operation Date and (II) the provisions of this
clause (z) shall not apply to any calculation for a period shorter than four
full consecutive Fiscal Quarters.”

 

2.2                               Subsection 2.4B(iii)(c).  With effect as of
the Third Amendment Effective Date, Subsection 2.4B(iii)(c) of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(c)                            Prepayments and Reductions Due to Issuance of
Debt Securities.  On the date of receipt by Borrower or any of its Restricted
Subsidiaries of any Net Debt Proceeds from the issuance of any debt Securities
or other forms of Indebtedness (other than the issuance of Indebtedness
permitted under any of clauses (i) through (vii) or (ix) through (xiii) of
Section 7.1) of Borrower after the Restatement Effective Date, Borrower shall
prepay the Loans and/or cash collateralize the outstanding Letters of Credit in
an aggregate amount equal to 100% or, in the case of issuances of debt
Securities and other forms of Indebtedness permitted under Section 7.1(viii),
50% of such Net Debt Proceeds; provided, however, that such Net Debt Proceeds
received by Borrower or any of its Restricted Subsidiaries from any issuance of
any debt Securities or other forms of Indebtedness permitted under clause (viii)
or (xiv) of Section 7.1 shall be excluded from the requirements of this
subsection 2.4B(iii)(c) to the extent such proceeds are used to make a Permitted
Acquisition that complies with Section 7.7(vii) within 180 days after receipt of
such proceeds or within such 180-day period Borrower or any of its Restricted
Subsidiaries enters into a binding agreement to make a Permitted Acquisition
that complies with Section 7.7(vii); provided, further, that, to the extent any
such Net Debt Proceeds are not used to make such a Permitted Acquisition within
such 180-day period or Borrower or any of its Restricted Subsidiaries have not
entered into a binding agreement to make such a Permitted Acquisition within
such 180-day period or such proceeds are not used to make such a Permitted
Acquisition in accordance with any such binding agreement, then such proceeds
shall be applied to prepay the Loans and/or cash collateralize the outstanding
Letters of Credit in an aggregate amount equal to 100% or, in the case of
issuances of debt Securities and other forms of Indebtedness permitted under
Section 7.1(viii), 50% of the amount of such Net Debt Proceeds.”

 

2

--------------------------------------------------------------------------------


 

2.3                               Section 7.6A.  With effect as of the Third
Amendment Effective Date, Section 7.6A of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“A.                              Maximum Consolidated Total Leverage Ratio. 
Borrower shall not permit the Consolidated Total Leverage Ratio as of the last
day of any Fiscal Quarter ending during any of the periods set forth below to
exceed the correlative ratio indicated:

 

Period

 

Maximum Consolidated
Total Leverage Ratio

 

May 1, 2011 – October 31, 2012

 

7.35:1.00

 

November 1, 2012 – April 30, 2013

 

7.00:1.00

 

May 1, 2013 – October 31, 2013

 

6.50:1.00

 

November 1, 2013 – April 30, 2014

 

6.25:1.00

 

May 1, 2014 – January 31, 2015

 

5.75:1.00

 

February 1, 2015 – April 30, 2015

 

5.50:1.00

 

May 1, 2015 and thereafter

 

5.25:1.00”

 

 

2.4                               Section 7.7(vi).  With effect as of the Third
Amendment Effective Date, Section 7.7(vi) of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(vi)                        Borrower and its Restricted Subsidiaries may make
Asset Sales of assets having an aggregate fair market value (excluding, in each
case so long as the conditions set forth in the following proviso are satisfied,
the aggregate fair market value of (x) the assets and Capital Stock disposed of
in connection with the Asset Sale related to the Lake Charles Gaming Facilities
on or about February 9, 2012 and (y) assets and Capital Stock disposed of in
connection with Asset Sales completed after June 1, 2012 related to the Biloxi
Gaming Facilities) not in excess of $100,000,000; provided that (x) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (y) no less than 75% of the consideration
received for such assets shall be in the form of Cash, with the remainder in
promissory notes, which notes shall be pledged to Administrative Agent pursuant
to the applicable Collateral Documents; and (z) the Net Asset Sale Proceeds of
such Asset Sales shall be applied as required by subsection 2.4B(iii)(a);”

 

3.                                      AMENDMENT FEE.  In addition to all other
amounts payable by Borrower to Administrative Agent and/or the Lenders under the
Credit Agreement and the other Loan Documents, Borrower shall pay to
Administrative Agent, for the account of each Lender that has executed and
delivered a signature page or written consent to this Amendment evidencing such
Lender’s consent to this Amendment on or prior to 5:00 p.m. Pacific time on
November 20, 2012, a non-refundable amendment fee in an amount equal to 0.10% of
the sum of the aggregate outstanding principal amount of such consenting
Lender’s Term Loans and Revolving Loan Commitment as of the Third Amendment
Effective Date (collectively, the “Amendment Fee”), which is fully earned, due
and payable on the Third Amendment Effective Date.

 

4.                                      REPRESENTATIONS AND WARRANTIES.  To
induce the Requisite Lenders to agree to this Amendment, Borrower and each of
the other Loan Parties represents to the Lenders and

 

3

--------------------------------------------------------------------------------


 

the Administrative Agent that as of the date hereof and as of the Third
Amendment Effective Date:

 

4.1                               Borrower and each of the other Loan Parties
has all power and authority to enter into, execute and deliver this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, this Amendment;

 

4.2                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment have been duly authorized by all
necessary action on the part of Borrower and each of the other Loan Parties;

 

4.3                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment do not and will not conflict with
or violate (i) any provision of the articles or certificate of incorporation or
bylaws (or similar constituent documents) of Borrower or any other Loan Party,
(ii) any provision of any law or any governmental rule or regulation (other than
any violation of any such law, governmental rule or regulation, or Gaming Law,
in each case which could not reasonably be expected to result in a Material
Adverse Effect or cause any liability to any Lender), (iii) any order, judgment
or decree of any Governmental Authority or arbitrator binding on Borrower or any
other Loan Party (other than any violation of any such order, judgment or
decree, in each case which could not reasonably be expected to result in a
Material Adverse Effect or cause any liability to any Lender), or (iv) any
material indenture, material agreement or material instrument to which Borrower
or any other Loan Party is a party or by which Borrower or any other Loan Party,
or any property of any of them, is bound (other than any such conflict, breach
or default which could not reasonably be expected to result in a Material
Adverse Effect), and do not and will not require any consent or approval of any
Person that has not been obtained;

 

4.4                               Borrower and each of the other Loan Parties
has duly executed and delivered this Amendment, and this Amendment constitutes a
legal, valid and binding obligation of Borrower and each of the other Loan
Parties, enforceable against Borrower and each of the other Loan Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

4.5                               after giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment or the performance by Borrower and the other Loan
Parties of their obligations hereunder that would constitute a Potential Event
of Default or an Event of Default; and

 

4.6                               each of the representations and warranties
made by Borrower and the other Loan Parties in or pursuant to the Loan
Documents, as amended hereby, shall be true and correct in all material respects
on and as of the Third Amendment Effective Date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date,

 

4

--------------------------------------------------------------------------------


 

or which by their context relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

5.                                      EFFECTIVENESS OF THIS AMENDMENT; ORDER
OF SEQUENCE, ETC.

 

5.1                               Effectiveness of this Amendment.  The
effectiveness of the provisions of Section 2 of this Amendment is conditioned
upon, and such provisions shall not be effective until, satisfaction of the
following conditions (the first date on which all of the following conditions
have been satisfied being referred to herein as the “Third Amendment Effective
Date”):

 

(a)                                 The Administrative Agent shall have
received, on behalf of the Lenders, this Amendment, duly executed and delivered
by the Borrower, the Administrative Agent, the Requisite Lenders (or the duly
executed and delivered written consent thereof), and the Subsidiary Guarantors.

 

(b)                                 The Administrative Agent shall have received
the Amendment Fee, on behalf of the Lenders that have executed and delivered
this Amendment (or a consent thereto) as of the deadline set forth in Section 3.

 

6.                                      ACKNOWLEDGMENTS.  By executing this
Amendment, each of the Loan Parties (a) consents to this Amendment and the
performance by Borrower and each of the other Loan Parties of their obligations
hereunder, (b) acknowledges that notwithstanding the execution and delivery of
this Amendment, and except as expressly modified hereby, the obligations of each
of the Loan Parties under the Subsidiary Guaranty, the Security Agreement, the
Mortgages, the Ship Mortgages and each of the other Loan Documents to which such
Loan Party is a party, are not impaired or affected and each of the Subsidiary
Guaranty, the Security Agreement, the Mortgages, the Ship Mortgages and each
such other Loan Document continues in full force and effect, (c) affirms and
ratifies, to the extent it is a party thereto, the Subsidiary Guaranty, the
Security Agreement, the Mortgages, the Ship Mortgages and each other Loan
Document with respect to all of the Obligations as expanded or amended hereby
and (d) reaffirms the security interests, Liens, mortgages and conveyances it
has granted to or made in favor of or for the benefit of Administrative Agent
under the Collateral Documents and confirms that such security interests, Liens,
mortgages and conveyances continue to secure the obligations recited to be
secured by the applicable Collateral Documents, after giving effect to this
Amendment.

 

7.                                      MISCELLANEOUS.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  This Amendment
may be executed in one or more duplicate counterparts and, subject to the other
terms and conditions of this Amendment, when signed by all of the parties listed
below shall constitute a single binding agreement.  Delivery of an executed
signature page to this Amendment by facsimile transmission or electronic mail
shall be as effective as delivery of a manually signed

 

5

--------------------------------------------------------------------------------


 

counterpart of this Amendment.  Except as amended hereby, all of the provisions
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect except that each reference to the “Credit Agreement”, or words of
like import in any Loan Document, shall mean and be a reference to the Credit
Agreement as amended hereby.  This Amendment shall be deemed a “Loan Document”
as defined in the Credit Agreement.  Sections 10.17 and 10.18 of the Credit
Agreement shall apply to this Amendment and all past and future amendments to
the Credit Agreement and other Loan Documents as if expressly set forth herein
or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

ISLE OF CAPRI CASINOS, INC,

 

 

a Delaware corporation

 

IOC- CARUTHERSVILLE, LLC

 

 

 

By:

/s/ Virginia McDowell

 

IOC - BOONVILLE, INC.

Name:

Virginia McDowell

 

IOC DAVENPORT, INC.

Title:

President and Chief Executive Officer

 

IOC - KANSAS CITY, INC.

 

 

IOC - LULA, INC.

 

 

IOC - NATCHEZ, INC.

 

 

IOC BLACK HAWK COUNTY, INC.

 

 

IOC HOLDINGS, L.L.C.

 

 

IOC SERVICES, LLC

 

 

ISLE OF CAPRI BETTENDORF MARINA
CORPORATION

 

 

ISLE OF CAPRI BETTENDORF, L.C.

 

 

ISLE OF CAPRI MARQUETTE, INC.

 

 

PPI, INC.

 

 

RIVERBOAT CORPORATION OF
MISSISSIPPI

 

 

RIVERBOAT SERVICES, INC.

 

 

ST. CHARLES GAMING COMPANY, INC.

 

 

BLACK HAWK HOLDINGS, L.L.C.

 

 

CCSC/BLACKHAWK, INC.

 

 

IC HOLDINGS, COLORADO, INC.

 

 

IOC BLACK HAWK DISTRIBUTION
COMPANY, LLC

 

 

ISLE OF CAPRI BLACK HAWK CAPITAL
CORP.

 

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

 

IOC-VICKSBURG, INC.

 

 

IOC-VICKSBURG, L.L.C.

 

 

IOC-CAPE GIRARDEAU LLC

 

 

 

 

 

By:

/s/ Virginia McDowell

 

 

Name:

Virginia McDowell

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

RAINBOW CASINO-VICKSBURG

 

 

PARTNERSHIP, L.P.

 

 

 

 

 

 

 

 

By: IOC-VICKSBURG, INC., its General Partner

 

 

 

 

 

 

By:

/s/ Virginia McDowell

 

 

Name:

Virginia McDowell

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

 

 

 

 

WELLS FARGO, NATIONAL
ASSOCIATION, as Administrative Agent,
Swing Line Lender, Issuing Bank and a
Lender

 

 

 

 

 

By:

/s/ Donald Schubert

 

 

Name:

Donald Schubert

 

 

Title:

Managing Director

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------